Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
	This Office Action is in response to Applicant’s initially filed application dated 9/20/2019, claims 1-14 are currently pending and being examined in this reply.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 9 and 10 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claim 9 recites the limitation "the touch pad being connected…”.  There is insufficient antecedent basis for this limitation in the claim. Claim 10 is further rejected under 35 USC 112(b) for being dependent under a rejected claim under 35 USC 112(b).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1 and 4 are rejected under 35 U.S.C. 103 as being unpatentable over United Stated Patent Application Publication No. 2008/0110981 A1 to DeLine et al. (“DeLine”), in view of United Stated Patent Application Publication No. 2014/0330579 A1 to Cashman et al. (“Cashman”).


In regards to claim 1, DeLine discloses the following limitations:
 A payment terminal for a fuel dispensing unit, comprising: a user interface arranged in an upper section of the payment terminal; and a key pad arranged below the user interface; (DeLine discloses an upper and lower section of a fuel dispensing unit including a user interface, keypad below the user interface.  See at least Figure 1 and abstract)
DeLine does not appear to specifically disclose the following limitations:
and a user interface control means arranged below the user interface, the user interface control means being connected to the user interface for control thereof. 
	The Examiner provides Cashman to teach the following limitations:
and a user interface control means arranged below the user interface, the user interface control means being connected to the user interface for control thereof. (Cashman teaches a kiosk for payment of services that includes a user interface and a touchpad for controlling the user interface positioned below the user interface.  See at least Figure 5 display screen 234, and ¶ 0041 “a medical kiosk that includes a payment center that enables a user to pay for medical services… The payment center can be in any form (e.g., credit card reader, mobile phone scanner, transmitter/receiver device, electronic scanner, cash receiver, etc.). The payment center may include a touch pad,”)
Therefore it would have been obvious to one of ordinary skill in the art at the time of filing the invention to include in the system of DeLine the touchpad of Cashman for controlling the user interface since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

In regards to claim 4, DeLine does not appear to specifically disclose the following limitations:

The Examiner provides Cashman to teach the following limitations:
wherein the user interface control means is arranged in an inclined manner in relation to the user interface. (Cashman teaches a user interface on a display and a control means inclined in relation to the vertical display.  See at least Figure 5 display screen 234, and ¶ 0041)
Therefore it would have been obvious to one of ordinary skill in the art at the time of filing the invention to include in the system of DeLine the teachings of Cashman since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over United Stated Patent Application Publication No. 2008/0110981 A1 to DeLine et al. (“DeLine”), in view of United Stated Patent Application Publication No. 2014/0330579 A1 to Cashman et al. (“Cashman”), in view of United States Patent Application Publication No. 2019/0295194 A1 to Kittoe et al. (“Kittoe”).


In regards to claim 2, DeLine does not appear to disclose the following limitations:
 wherein the user interface comprises a touch screen.
The Examiner provides Kittoe to teach the following limitations:
wherein the user interface comprises a touch screen. (Figures 1 and 4, ¶ 0030 and ¶ 0051)
Therefore it would have been obvious to one of ordinary skill in the art at the time of filing the invention to include in the system of DeLine the touch screen of Kittoe since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over United Stated Patent Application Publication No. 2008/0110981 A1 to DeLine et al. (“DeLine”), in view of United Stated Patent Application Publication No. 2014/0330579 A1 to Cashman et al. (“Cashman”), in view of Official Notice.

In regards to claim 3, DeLine does not appear to specifically disclose the following limitations:
wherein the user interface control means is arranged at a predetermined height from the ground to facilitate use of the payment terminal for a disabled user.
However, the Examiner takes Official Notice that it is old and well known in the art that all fueling stations are required to have controls within a predetermined height to allow a disabled user to use the controls as set forth in Americans with Disabilities Act with regards to fuel dispensers to 48” above the drive surface or 54” from the drive surface if on an existing curb.
Therefore it would have been obvious to one of ordinary skill in the art at the time of filing the invention to include in the system of DeLine, the teachings of Official Notice in order to comply with the ADA guide lines. 

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over United Stated Patent Application Publication No. 2008/0110981 A1 to DeLine et al. (“DeLine”), in view of United Stated Patent Application Publication No. 2014/0330579 A1 to Cashman et al. (“Cashman”), in view of United States Patent Application Publication No. 2018/0339075 A1 to Kennedy et al. (“Kennedy”).


In regards to claim 5, DeLine does not appear to specifically disclose the following limitations:
 wherein the payment terminal has a first main portion and a second main portion, the second main portion being inclined in relation to the first main portion in order to form a L-shaped or a J-shaped payment terminal.
The Examiner provides Kennedy to teach the following limitations:
wherein the payment terminal has a first main portion and a second main portion, the second main portion being inclined in relation to the first main portion in order to form a L-shaped or a J-shaped payment terminal. (Kennedy teaches a payment terminal (ATM) in which there are two main sections which form an L or J shape terminal.  See at least Figure 11)
Therefore it would have been obvious to one of ordinary skill in the art at the time of filing the invention to include in the system of DeLine the teachings of Kennedy since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Claims 6-7 and 11-13 are rejected under 35 U.S.C. 103 as being unpatentable over United Stated Patent Application Publication No. 2008/0110981 A1 to DeLine et al. (“DeLine”), in view of United States Patent Application Publication No. 2018/0339075 A1 to Kennedy et al. (“Kennedy”).

In regards to claim 6, DeLine discloses the following limitations:
 A payment terminal for a fuel dispensing unit, comprising: a user interface arranged in an upper section of the payment terminal; and a key pad arranged below the user interface; wherein the payment terminal has a first main portion and a second main portion, (DeLine discloses an upper and lower section of a fuel dispensing unit including a user interface, keypad below the user interface.  See at least Figure 1 and abstract)
DeLine does not appear to specifically disclose the following limitations:
the second main portion being inclined in relation to the first main portion.
The Examiner provides Kennedy to teach the following limitations:
the second main portion being inclined in relation to the first main portion. (Kennedy teaches a payment terminal (ATM) in which there are two main sections which form an L or J shape terminal.  See at least Figure 11)
Therefore it would have been obvious to one of ordinary skill in the art at the time of filing the invention to include in the system of DeLine the teachings of Kennedy since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

In regards to claim 7, DeLine does not appear to specifically disclose the following limitations:
wherein the second main portion is inclined at an angle of between 90° and 130° in relation to the first main portion.
The Examiner provides Kennedy to teach the following limitations:
wherein the second main portion is inclined at an angle of between 90° and 130° in relation to the first main portion. (Kennedy teaches a payment terminal (ATM) in which there are two main sections which form an L or J shape terminal.  See at least Figure 11)
Therefore it would have been obvious to one of ordinary skill in the art at the time of filing the invention to include in the system of DeLine the teachings of Kennedy since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

In regards to claim 11, DeLine discloses the following limitations:
further comprising a card reader which is arranged on an outer edge of the second main portion of the payment terminal. (DeLine discloses and upper and lower portion of a fuel dispenser, where the card reader is arranged on the outer edge of the lower portion.  See at least Figure 1 card reader (62))

In regards to claim 12, Deline discloses the following limitations:
 	wherein the key pad is arranged in a recess provided in the first main portion and just above the second main portion of the payment terminal. (DeLine discloses a recessed Keypad for entry of information. See at least Figure 1)
	 	

In regards to claim 13, DeLine discloses the following limitations:
wherein the user interface is arranged in the first main portion of the payment terminal and adapted to face a user. (DeLine discloses a user interface arranged in the upper portion of the fuel dispenser that faces the user.  See at least Figure 1)


Claims 8-10 are rejected under 35 U.S.C. 103 as being unpatentable over United Stated Patent Application Publication No. 2008/0110981 A1 to DeLine et al. (“DeLine”), in view of United States Patent Application Publication No. 2018/0339075 A1 to Kennedy et al. (“Kennedy”), in view of United Stated Patent Application Publication No. 2014/0330579 A1 to Cashman et al. (“Cashman”).

In regards to claim 8, DeLine does not appear to specifically disclose the following limitations:
 further comprising a curved portion between the first main portion and the second main portion in order to form a J-shaped payment terminal. 
The Examiner provides Cashman to teach the following limitations:
further comprising a curved portion between the first main portion and the second main portion in order to form a J-shaped payment terminal. (Cashman Figure 5 discloses a J shaped payment terminal with a curved portion between the upper and lower sections.)
Therefore it would have been obvious to one of ordinary skill in the art at the time of filing the invention to include in the system of DeLine the teachings of Cashman since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.


In regards to claims 9 and 10, DeLine does not appear to specifically disclose the following limitations:
further comprising a user interface control means arranged below the user interface, the touch pad being connected to the user interface for control thereof. wherein the user interface control means is arranged in the second main portion of the payment terminal.
The Examiner provides Cashman to teach the following limitations:
further comprising a user interface control means arranged below the user interface, the touch pad being connected to the user interface for control thereof. wherein the user interface control means is arranged in the second main portion of the payment terminal.
 (Cashman teaches a kiosk for payment of services that includes a user interface and a touchpad for controlling the user interface positioned below the user interface.  See at least Figure 5 display screen 234, and ¶ 0041 “a medical kiosk that includes a payment center that enables a user to pay for medical services… The payment center can be in any form (e.g., credit card reader, mobile phone scanner, transmitter/receiver device, electronic scanner, cash receiver, etc.). The payment center may include a touch pad,”)
Therefore it would have been obvious to one of ordinary skill in the art at the time of filing the invention to include in the system of DeLine the touchpad of Cashman for controlling the user interface since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over United Stated Patent Application Publication No. 2008/0110981 A1 to DeLine et al. (“DeLine”), in view of United States Patent Application Publication No. 2018/0339075 A1 to Kennedy et al. (“Kennedy”), in view of United States Patent Application Publication No. 2019/0295194 A1 to Kittoe et al. (“Kittoe”).

In regards to claim 14, DeLine does not appear to specifically disclose the following limitations:
 wherein the user interface comprises a touch screen.
The Examiner provides Kittoe to teach the following limitations:
wherein the user interface comprises a touch screen. (Figures 1 and 4, ¶ 0030 and ¶ 0051)
Therefore it would have been obvious to one of ordinary skill in the art at the time of filing the invention to include in the system of DeLine the touch screen of Kittoe since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH M MUTSCHLER whose telephone number is (313)446-6603.  The examiner can normally be reached on 0600-1430.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Florian Zeender can be reached on (571)272-6790.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/A. Hunter Wilder/Primary Examiner, Art Unit 3627                                                                                                                                                                                                        




/JOSEPH M MUTSCHLER/           Examiner, Art Unit 3627